Citation Nr: 0010429	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-48 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1941 to 
November 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the February 1996, March 1996, and March 1999 rating 
decisions from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
10 percent evaluation for bilateral pes planus.  

The February 1998 Board decision remanded the case to obtain 
additional medical records and a VA examination.  The 
September 1999 Board decision remanded the case to obtain 
another VA examination.  

The representative's March 2000 statement served as an 
informal application to reopen the claim of entitlement to 
service connection for a hearing disability.  This matter is 
referred to the RO.  


FINDINGS OF FACT

1.  The veteran currently works as a school guard 10 hours 
each week, and he worked in the past as a bus driver, 
security officer, and body repair shop assistant.  

2.  The medical evidence shows plantar calluses, hallux 
valgus deformities, and 
x-ray evidence of arthritis in both feet.  

3.  The medical evidence does not show evidence of pes 
planus, pain on manipulation, swelling, injury, surgery, or 
actual loss of use of either foot.  



CONCLUSION OF LAW

The criteria for an rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Codes 5003, 5276, 5280 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent a VA examination in February 1996.  The 
veteran had worked primarily as a bus driver but frequently 
had other jobs as a security officer or assisting in a body 
repair shop.  The examiner noted that the veteran was seen in 
October 1995 by a VA podiatrist who noted that he saw no 
evidence of pes planus.  The October 1995 examiner noted 
hallux valgus deformities.  The computer indicated that the 
October 1995 x-rays revealed no evidence of pes planus but 
there was evidence of degenerative disease of the foot with 
some spur formation and hallux deformities noted.  The 
veteran subjectively complained that his feet hurt if he 
walked more than one block.  He worked as a school guard 15 
hours per week, a job that required standing most of the 
time.  Physical examination revealed normal toenails and no 
edema or foot ulcerations.  The diagnoses were degenerative 
joint disease involving his feet, marked hallux valgus 
deformities of both feet, and probable plantar warts at the 
third metacarpophalangeal joints bilaterally.  

The April 1996 appeal alleged that the veteran's feet hurt 
all of the time and that he had calluses on both feet.  

The veteran, assisted by his representative, provided sworn 
testimony in December 1996.  The veteran testified that he 
had painful calluses on both feet and a deformity on his left 
foot.  Transcript (December 1996), pages 1, 2, and 5.  He 
testified that he was on his feet a lot but that his feet did 
not swell.  He used inserts in his shoes.  He testified that 
his left big toe turned in toward the other toe.  He had pain 
around the calluses when he walked.  Transcript (December 
1996), page 2.  

The veteran underwent a VA examination in June 1998.  The 
veteran reported pain, weakness, and stiffness in both feet 
but no swelling, heat, or redness.  The veteran reported 
taking no pain medication for his feet.  After the 
precipitating factor of standing or walking too much, the 
veteran developed flare ups of pain in both feet several 
times per day of moderate intensity that lasted for 30-60 
minutes.  The veteran estimated 40 percent additional 
limitation of motion or functional impairment during flare-
ups that affected his work and daily living.  The veteran 
used Dr. Scholl's shoes with special inserts on both feet 
with some benefit.  There was no history of injury or surgery 
on either foot.  The veteran worked as a school guard for the 
police department.  He worked 10 hours per week and stood at 
all times.  Physical examination revealed that pain, fatigue, 
weakness, and lack of endurance following repetitive use or 
during flare-ups produced additional limitation of motion, 
which the veteran estimated to be 40 percent.  However, the 
examiner opined that there was no painful motion or edema.  
The veteran's gait was slightly unsteady but without limping.  
There was tenderness on the bunions.  The veteran walked 
poorly on his heels and toes.  There were calluses on the 
bilateral medial metatarsal area.  There was also a callosity 
on the lateral aspect of the interdigital surface of the left 
big toe.  There were good pedal pulses and no vascular 
changes.  There were no hammertoes, high arch, or club foot 
on either foot.  There was no clinical evidence of flat feet.  
The Achilles tendons were well aligned.  Hallux valgus was 
not correctable by manipulation.  Toenails were normal.  The 
bunion on the left was tender and red.  The range of movement 
of both ankles was within normal limits with consideration of 
pain, fatigue, weakness, and lack of endurance.  There was a 
hallux valgus of 30 degrees on the right and 50 degrees on 
the left.  There were bunions on both big toes.  The first 
metatarsophalangeal joint flexion had dorsiflexion on the 
right from 0-50 degrees and on the left from 0-30 degrees, 
compared to normal dorsiflexion of between 70-90 degrees.  
Plantar extension on the right was 0-30 degrees and on the 
left was 0-20 degrees, compared to normal extension of 45 to 
35 degrees.  The diagnoses were hallux valgus bilateral; 
bilateral bunions; degenerative joint disease of the 
talonavicular joint on the right and of the first 
metatarsophalangeal joint bilaterally by x-rays, plantar 
calluses of both feet, interdigital corn of the lateral 
aspect of the first big toe on the left, and a plantar spur 
on the right calcaneus.  The impression of the June 1998 x-
rays of both feet was a small plantar spur of the right 
calcaneus, mild first tarsometatarsal degenerative changes, 
and bilateral bunion deformities with moderate degenerative 
disease, with no evidence of fracture or subluxations and no 
definite evidence of pes planus.  

The veteran underwent a VA examination in December 1999.  The 
veteran denied weakness or stiffness or any symptoms at rest.  
He took no medication for his feet.  He reported more pain 
with weight-bearing and walking a block, the only apparent 
precipitating factor.  The veteran reported no interference 
with any limitation of motion.  He did not use crutches, a 
brace, or a cane.  He used shoe inserts.  He had no surgery 
on his feet.  He reported pain when he walked one block, and 
he could not walk farther without slowing down or resting.  
Physical examination revealed some bilateral callus on the 
balls of the veteran's feet with some tenderness to pressure.  
He had a full range of ankle motion bilaterally without any 
pain.  He complained of subjective tenderness when the 
examiner pressed on the instep of both feet bilaterally but 
no redness was elicited or seen.  The veteran had some slight 
unsteadiness of gait, and he walked rather poorly on his 
heels and toes.  He showed no evidence of any breakdown.  The 
skin appeared normal.  There were no vascular changes.  
Pulses were 1+ and equal bilaterally.  Standing, squatting, 
supination, and pronation were adequate.  There was no 
evidence of hammer toe.  The veteran arches physically 
appeared to be normal.  There was no claw foot noted.  The 
diagnoses were a callus on the great toe and the ball of the 
left foot, bilateral hallux valgus, and bilateral bunions.  
Past x-rays showed degenerative joint disease of the talar 
navicular on the right and degenerative joint disease of the 
first metatarsophalangeal joints bilaterally.  The veteran 
also had an interdigital corn on the lateral aspect of the 
left big toe, plantar calluses bilaterally, and a plantar 
spur on the right calcaneal area.  Weight-bearing and 
nonweight-bearing x-rays in the past showed no evidence of 
pes planus.  The examiner stated that he was unable to elicit 
any correction of the hallux valgus deformities and that he 
did not get any significant solicitation of pain on movement 
of the veteran's ankles, feet, and toes.  In an addendum, the 
examiner opined that the veteran's symptoms were all related 
to the diagnoses stated above but not related to pes planus.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Degenerative arthritis (hypertrophic or osteoarthritis) is 
evaluated under the criteria of Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, the veteran is 
entitled to a 20 percent rating.  With x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, the veteran is entitled to a 10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Pronounced acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent evaluation if bilateral and a 30 
percent evaluation if unilateral.  Severe acquired flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
warrants a 30 percent evaluation if bilateral and a 20 
percent evaluation if unilateral.  Moderate acquired flatfoot 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).  

Unilateral hallux valgus, operated with resection of 
metatarsal head, warrants a 10 percent evaluation.  
Unilateral hallux valgus, severe, if equivalent to amputation 
of great toe, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the representative's August 1997 and March 2000 statements 
alleged that the veteran's bilateral pes planus disability 
had increased in severity.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A rating higher than 10 percent is not warranted under the 
criteria for Diagnostic Code 5276.  Although there was 
objective evidence of bilateral deformity and calluses, there 
was no recent evidence of pes planus and no objective 
evidence of pain on manipulation, accentuated use, or 
swelling.  Physical examination revealed hallux valgus 
deformities of both feet in October 1995, June 1998, and 
December 1999 and of plantar calluses on the left foot or 
both feet in June 1998 and December 1999.  There was, 
however, no evidence of pes planus in October 1995, June 
1998, or December 1999.  The December 1999 examiner stated 
that the veteran's arches appeared to be physically normal, 
and he specifically stated that the veteran's symptoms were 
not related to pes planus.  Although the veteran subjectively 
complained of pain while standing or walking, the June 1998 
and December 1999 examiners objectively found no pain on 
motion, and the veteran had full range of ankle motion 
bilaterally without any pain in December 1999.  The veteran 
also reported taking no medications for his feet, and he 
testified in December 1996 that his feet did not swell.  
Accordingly, a rating higher than 10 percent was not 
warranted under Diagnostic Code 5276.  

The veteran's representative contended that the veteran's 
feet symptoms should be rated under the diagnostic code for 
arthritis.  However, a rating is not available under the 
alternate criteria of Diagnostic Code 5003 because the 
medical evidence did not relate x-rays findings of 
degenerative arthritis to pes planus.  Although the October 
1995, June 1998, and December 1999 examiners noted x-ray 
evidence of arthritis in both feet, none of the examiners 
found clinical evidence of pes planus, and the December 1999 
examiner stated that the veteran's symptoms were not related 
to pes planus.  Accordingly, a rating was not available under 
Diagnostic Code 5003.  Moreover, even under the criteria 
provided in Diagnostic Code 5003, the evidence would not 
warrant an evaluation in excess of 10 percent.  The evidence 
does not show that he has incapacitating episodes warranting 
a higher evaluation.  

A rating higher than 10 percent is not warranted under the 
alternate criteria of Diagnostic Code 5280.  The October 
1995, June 1998, and December 1999 examiners noted 
uncorrectable bilateral hallux valgus deformities, and the 
veteran testified that his left big toe turned inward.  
Nonetheless, the veteran did not have an operation on his 
feet, and none of the examiners opined that unilateral hallux 
valgus was equivalent to amputation of the great toe.  
Instead, the December 1999 examiner noted that there was no 
significant solicitation of pain on movement of the veteran's 
ankles, feet, and toes.  In any event, the December 1999 
examiner noted bilateral hallux valgus and opined that the 
veteran's symptoms were not related to pes planus.  
Accordingly, a rating higher than 10 percent was not 
warranted under Diagnostic Code 5280.  

The Board notes that the veteran estimated 40 percent 
additional limitation of motion in June 1998 for subjective 
complaints of pain, fatigue, weakness, and lack of endurance 
following repetitive use or during flare-ups.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  While the veteran was competent to describe how 
far he could walk or stand before experiencing pain, he was 
not competent, as a lay person, to diagnose pes planus as the 
cause of his symptoms.  Moreover, the veteran did not 
experience the actual loss of use of a foot that would have 
warranted a 40 percent evaluation under Diagnostic Code 5284.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  Instead, 
the veteran stands and walks while working as a school guard 
10 hours each week, and he successfully used his feet in past 
jobs as a bus driver, security officer, and body repair shop 
assistant.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The veteran works part-time as a school 
guard and worked as a bus driver, security officer, and a 
body repair shop assistant in the past.  Nor did the 
veteran's medical history show injury or surgery to either 
foot that would have required hospitalization.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim based 
upon the criteria of Diagnostic Code 5276, the veteran has 
not been prejudiced by the decision.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  


ORDER

The claim of entitlement to an increased rating for bilateral 
pes planus, currently evaluated as 10 percent disabling, is 
denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


